     Case 2:19-cv-01448-RFB-DJA Document 5 Filed 09/06/19 Page 1 of 2



 1   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 5   Fax: (702) 799-5505
     Herrec4@nv.ccsd.net
 6   Attorney for Clark County School District
 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10   TAMMIE KEITH-HENDERSON,                           CASE NO.: 2:19-cv-01448-RFB-DJA

11                  Plaintiff,                         STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR DEFENDANT TO
12   v.                                                RESPOND TO PLAINTIFF’S
                                                       COMPLAINT
13
     CLARK COUNTY SCHOOL DISTRICT,
14                                                     [FIRST REQUEST]
                    Defendants.
15

16          Plaintiff Tammie Keith-Henderson and Defendant Clark County School District, by and
17   through their respective attorneys of record, hereby stipulate to extend the time for Defendant to
18   file a response to Plaintiff’s Complaint (ECF No. 1) from the current deadline of September 13,
19   2019 for seven (7) days, up to and including September 20, 2019. This is the first request for an
20   extension of time to respond to Plaintiff’s Complaint.
21          Defendant seeks the extension of time to allow sufficient time to prepare an appropriate
22   response to the Complaint. Plaintiff served Defendant with process on August 23, 2019, rending
23   a response due on September 13, 2019. Fed. R. Civ. P. 12. Because this is Plaintiff’s second
24   lawsuit against Defendant and the former was fully adjudicated in Defendant’s favor (Case No.:
25   2:17-cv-01767-JAD-NJK), counsel requires additional time to evaluate and address potential res
26   judicata and collateral estoppel concerns. Further, Defendant’s counsel will be out of the country
27   through September 15, 2019 and unable to properly evaluate and prepare a response by the
28   current responsive deadline.
     Case 2:19-cv-01448-RFB-DJA Document 5 Filed 09/06/19 Page 2 of 2



 1          Based on the foregoing, the parties hereby stipulate to a short extension of time, until

 2   September 20, 2019, for Defendant County School District to respond to the Complaint. The one

 3   (1) week extension to answer or otherwise response to the Complaint will have no significant or

 4   prejudicial impact on the proceedings.

 5          This request is made in good faith and not for the purpose of delay.

 6   Dated: September 6, 2019                          Dated: September 6, 2019

 7   LAW OFFICE OF DAN M. WINDER P.C.                  CLARK COUNTY SCHOOL DISTRICT
                                                       OFFICE OF THE GENERAL COUNSEL
 8

 9   By: /s/ Dan M. Winder                             By: /s/ Crystal J. Herrera
         Dan. M. Winder, Esq. (#1569)                      Crystal J. Herrera (#12396)
10       3507 W. Charleston Blvd.                          5100 West Sahara Avenue
         Las Vegas, NV 89102                               Las Vegas, Nevada 89146
11       Attorney for Plaintiff                            Attorney for Defendant
12

13                                               ORDER

14          IT IS SO ORDERED.

15                     September 9
            DATED: _______________________, 2019.

16

17
                                                         ____________________________________
18                                                       UNITED
                                                         Daniel J. STATES
                                                                   Albregts DISTRICT JUDGE
19                                                       United States Magistrate Judge

20

21

22

23

24

25

26

27

28

                                                Page 2 of 2
